 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 96 
In the House of Representatives, U. S.,

January 28, 2009
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be and are hereby elected to the following standing committees of the House of Representatives:
(1)Committee on Homeland SecurityMs. Loretta Sanchez of California, Ms. Harman, Mr. DeFazio, Ms. Norton, Ms. Zoe Lofgren of California, Ms. Jackson-Lee of Texas, Mr. Cuellar, Mr. Carney, Ms. Clarke, Ms. Richardson, Ms. Kirkpatrick of Arizona, Mr. Lujan, Mr. Pascrell, Mr. Cleaver, Mr. Al Green of Texas, Mr. Himes, Ms. Kilroy, Mr. Massa, Ms. Titus.
(2)Committee on Oversight and Government ReformMr. Kanjorski, Mrs. Maloney, Mr. Cummings, Mr. Kucinich, Mr. Tierney, Mr. Clay, Ms. Watson, Mr. Lynch, Mr. Cooper, Mr. Connolly of Virginia, Ms. Norton, Mr. Kennedy, Mr. Davis of Illinois, Mr. Van Hollen, Mr. Cuellar, Mr. Hodes, Mr. Murphy of Connecticut, Mr. Welch, Mr. Foster, Ms. Speier, Mr. Driehaus. 
 
Lorraine C. Miller,Clerk.
